      Case 2:19-cv-13221-ILRL-MBN Document 20 Filed 03/16/21 Page 1 of 10



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

TERRY CATHERINE, JR.                                          CIVIL ACTION

VERSUS                                                        NO. 19-13221

RAZZOO’S BAR AND PATIO                                        SECTION “B”(5)

                              ORDERS & REASONS

       Before the court are two opposed motions: plaintiff Terry

Catherine, Jr.’s motion to reconsider the dismissal order from May

7, 2020 (Rec. Docs. 9, 10, 12, 19), and defendant Razzoo’s Bar and

Patio’s motion for attorney’s fees. (Rec. Doc. 13, 15).

       For the reasons discussed below,

       IT IS ORDERED that plaintiff’s motion to reconsider is DENIED;

and

       IT IS FURTHER ORDERED that defendant’s motion for attorney’s

fees    is GRANTED,    to   the   extent that    a   lower   fee award   than

requested represents a reasonable sum for work and hours expended

in opposing the reconsideration motion.

I.     FACTS AND PROCEDURAL HISTORY

       Plaintiff Terry Catherine, Jr. filed a complaint for

employment discrimination under Title VII of the Civil Rights

Act of 1964 on October 22, 2019. §§ 2000(e) to 2000(e)(17); Rec.

Doc. 1, 5. Plaintiff alleges his former employer, defendant

Razzoo’s Bar and Patio, terminated him on April 14, 2019 because

of his race and color. This action was filed after receipt of a


                                      1
    Case 2:19-cv-13221-ILRL-MBN Document 20 Filed 03/16/21 Page 2 of 10



Notice of Right to Sue letter 1 from the Equal Employment

Opportunity Commission (“EEOC”) on July 29, 2019. Rec. Doc. 1,

5-6.

       Defendant Razzoo’s Bar and Patio filed a 12(b)(6) motion to

dismiss plaintiff’s complaint on November 18, 2019 averring

plaintiff provided no meaningful allegations of discriminatory

acts committed against him and the complaint does not identify

any persons possessing the authority to terminate him that

committed any acts of discrimination. Rec. Doc. 4-1, 4.

       Plaintiff failed to respond to the motion to dismiss. On

May 7, 2020 the motion was granted pursuant to Local Rule 7.5

and a finding that the motion had merit. Rec. Doc. 9. Within its

order and reasons, the court ordered any motion for

reconsideration must be filed within thirty (30) days of the

order and must be accompanied by an opposition memorandum to the

original motion to dismiss. Id. at 2. Additionally, the order

included a proviso that the cost in connection with responding

to such motion, including attorney’s fees, may be assessed

against the party moving for reconsideration because the motion

would have been unnecessary had the party timely filed an

opposition memorandum to the underlying motion to dismiss. Id.




1
  The EEOC determined that based upon its investigation, it was unable to
conclude that the information obtained established violations of the
statutes.

                                      2
      Case 2:19-cv-13221-ILRL-MBN Document 20 Filed 03/16/21 Page 3 of 10



       Plaintiff filed a motion for reconsideration on May 22,

2020. Rec. Doc. 9. Defendant subsequently filed its motion for

attorney’s fees on June 2, 2020. Rec. Doc. 13.

II.    LAW AND ANALYSIS

       This court has “considerable discretion” in deciding whether

to grant a motion for reconsideration but must “strike the proper

balance between two competing imperatives: (1) finality and (2)

the need to render just decisions on the basis of facts.” Smith v.

Brown, 15-2784, 2017 WL 1128496 at *3 (E.D. La. March 23, 2017)

(quoting Edward H. Bohlin Co., Inc. v. Banning Co., Inc., 6 F.3d

350, 355 (5th Cir. 1993). The Fifth Circuit instructs this court

that reconsideration is “an extraordinary remedy that should be

used sparingly.” Templet v. Hydrochem, Inc., 367 F.3d 473, 479

(5th Cir. 2004). Relief is warranted only when the basis for relief

is “clearly establish[ed].” Schiller v. Physicians Res. Grp.,

Inc., 342 F.3d 563, 567 (5th Cir. 2003). Moreover, a motion under

FRCP 60(b)(6) is a “catch all” basis for relief and allows relief

from judgment for “any other reason justifying relief from the

operation      of    the     judgment”        but     the    situation      must   be

“extraordinary”       to    fall   within      that    exception.    Fed.R.Civ.P.

60(b)(6). United States ex rel. Garibaldi v. Orleans Parish Sch.

Bd.,    397   F.3d   334,   337    (5th   Cir.      2005).   To   warrant    relief,

plaintiff must show “the initial judgment to have been manifestly

unjust.” Lavespere v. Niagara Machine & Tool Works, Inc., 910 F.2d

                                          3
   Case 2:19-cv-13221-ILRL-MBN Document 20 Filed 03/16/21 Page 4 of 10



167, 173 (5th Cir. 1990).      The instant motion to reconsider falls

well-short of these standards.

     Plaintiff    relies    in     reconsideration          upon     FRCP    Rule

60(b)(6)for alleged failure by defendant to effect proper service

of the dismissal motion. However, the record indicates that the

motion to dismiss was filed in accordance with Local Rule 5.4,

which requires that a filing party or attorney certify that copies

of the filing have been served on all parties or their attorneys

“in a manner authorized by FRCP 5(b)(2) or via the court’s CM/ECF

system.” Local Civil Rules of the United States District Court for

the Eastern District of Louisiana, LR 5.4. The record indicates

that defendant’s attorney filed the motion to dismiss via the

court’s electronic filing system and that the Clerk of Court

subsequently mailed the pleading to plaintiff’s current address —

a manner authorized by Federal Rule of Civil Procedure 5(b)(2).

     Plaintiff    argues    that       even      if     service      was    made,

“[m]anifestly, Razzoo’s motion did not conform with the service

requirement.”    Rec.   Doc.     19,       3.   Yet,     defendant’s       alleged

nonconformity is not shown here as plaintiff fails to provide any

explanation   supporting   his   contentions.          Defendant’s    motion   to

dismiss includes a certificate of service that provides, “I hereby

certify that on November 18, 2019, I caused a true and correct

copy of this Motion to Dismiss and accompanying memorandum in



                                       4
    Case 2:19-cv-13221-ILRL-MBN Document 20 Filed 03/16/21 Page 5 of 10



support to be served on plaintiff by means of the Court’s CM/ECF

system.” Rec. Doc. 4, 2.

      Plaintiff’s argument relies on the sole contention that the

court’s CM/ECF system is an improper vehicle to serve pro se

plaintiffs, despite Local Rule 5.4 providing the contrary, and

places blame on the inexperience of defendant’s counsel. However,

plaintiff does not point to any Local Rule or Federal Rule of Civil

Procedure or case law that supports the proposition that CM/ECF is

improper for notice or service of a motion. Instead, plaintiff

provides empty references to documents he filed for the reasons

justifying reconsideration and evidence that he never received

notice. 2 Plaintiff avers in his reply to defendant’s opposition to

reconsider that some anonymous clerk “informally advised that it

does not serve motions on plaintiffs …” (Rec. Doc. 19, 1) and

points   to   rule   9   of   the   Eastern   District’s     Administrative

Procedures which provides, in part,

      By filing electronically, the Filing User is certifying that
      service was accomplished through the Notice of Electronic
      Filing on Filing Users and that service was accomplished on
      any party or counsel who is not a Filing User by other means
      in accordance with the Federal Rules of Civil Procedure, the
      Federal Rules of Criminal Procedure, and the Local Rules.




2
  In plaintiff’s motion, he provides “reasons for this motion are explained in
the attached memorandum.” (Rec. Doc. 10). Then in his memorandum, plaintiff
provides his “proposed Supplemental and Amended Complaint … shows that he was
not served at his mail address with the motion …” (Rec. Doc. 10-1); neither
document includes the purported information.

                                      5
   Case 2:19-cv-13221-ILRL-MBN Document 20 Filed 03/16/21 Page 6 of 10



USEDLA, Administrative Procedures for Electronic Case Filings &

Unique Procedures & Practices for Electronic Filings, Rule 9 (March

2015) (emphasis added). The Notice of Electronic Filing (Rec. Doc.

12-1) clearly provides that notice was delivered by other means

and in compliance with rule 5 of the Federal Rules of Civil

Procedure: the clerk’s office mailed the notice to plaintiff’s

address on file. “Proof that a letter properly directed was placed

in a U.S. post office mail receptacle creates a presumption that

it reached its destination in the usual time and was actually

received by the person to whom it was addressed.” Beck v. Somerset

Techs., Inc., 882 F.2d 993, 996 (5th Cir. 1989). Further, the

record does not show that the mailed filing was returned as

undeliverable. By operation of rules and factual record, defendant

served plaintiff in accordance with Local Rule 5.4 (via the court’s

CM/ECF system) and the plaintiff received notice via unreturned

U.S. Postal Service mail.

     Un-represented parties, like represented ones, are equally

responsible for timely complying with all court orders, deadlines,

and local and federal rules, including making timely notice of

contact information and record checks. “A party has a duty of

diligence to inquire about the status of a case.” Edward H. Bowlin

Co., Inc. v. Banning Co., Inc., 6 F.3d 350, 357 (5th Cir. 1993).

Relief under Rule 60(b)(6) “is not for the purpose of relieving a

party from free, calculated, and deliberate choices he made. A

                                   6
   Case 2:19-cv-13221-ILRL-MBN Document 20 Filed 03/16/21 Page 7 of 10



party remains under a duty to take legal steps to protect his own

interests.” Id. (quoting United States v. O’Neil, 709 F.2d 361,

373 n. 12 (5th Cir. 1983)). For instance, plaintiff had a right to

amend his complaint when the defendant filed its motion to dismiss

(Rec. Doc. 4) on November 19, 2019. The denial of that opportunity

is futile. This court did not enter its order and reasons granting

that motion until May 7, 2020 — five months after it was noticed

for submission, December 4, 2019, and nearly six months after the

motion   was   filed.   Plaintiff failed   to   timely and   effectively

inquire as to the status of his case sometime after the October

2019 filing of this action and the May 2019 dismissal order. This

failure does not justify disturbing the initial judgment.

     Moreover, we cannot ignore the failure to comply with the

court order that any motion for reconsideration must be accompanied

by an opposition memorandum to the original motion. Rec. Doc. 9,

2. In plaintiff’s reply memorandum (Rec. Doc. 19), plaintiff’s

attorney admitted that he believed “the motion for reconsideration

and proposed complaint substituted” for the opposition memorandum

and contends that “error should not be fatal to the court’s

consideration.” Rec. Doc. 19, 4, n. 3.             However, “incorrect

interpretation of the court’s actions … ignorance of local rules

or misconstruction of their applicability does not merit relief.”

Edward H. Bowlin Co., Inc., 6 F.3d at 357. The May 7th court order

provided explicit instructions and plaintiff failed to follow

                                   7
    Case 2:19-cv-13221-ILRL-MBN Document 20 Filed 03/16/21 Page 8 of 10



them. Also, as found before, the motion to dismiss has merit. In

failing    to   give   factual    support       for   legal    conclusions,   the

complaints before this court and the EEOC also relied upon an

incident occurring over a decade before plaintiff’s hiring and

termination that obviously involved different circumstances and

outcomes. 3 The futility of the proposed amendment is further shown

by its reliance upon newly asserted, unrelated and unspecified

incidents occurring after plaintiff’s termination.

     The   May   7th   court     order       also   provided   that   costs   and

attorney’s fees may be assessed against the party moving for

reconsideration provided that a statement of costs conforming to

Local Rule 54.3 is submitted no later than eight days prior to the

noticed submission date of the motion for reconsideration. Rec.

Doc. 9, 2. Defendant moved for attorney’s fees and included a

summary statement on June 2, 2020. See Rec. Doc. 13-5. Plaintiff

opposed the motion on the basis that he did not receive notice of

the motion to dismiss, which as explained above, does not justify

relief in reconsideration. Rec. Doc. 15.




3
  See State v. Montz, et al. 2007-0653 (La. 11/21/07), 968 So. 2d 727; and
Gwen Filosa, “Second Bouncer Acquitted in Razzoo Death”,The Times-Picayune
(Aug 22, 2008, 1:50 AM),
https://www.nola.com/news/article_88fb5d67-3e51-5280-a02c-886cbf8642ab.html
A white Razzoo Club employee was allegedly not fired after being found not
guilty in connection with the New Year’s Eve 2004 death of an African
American student who was denied entrance to the bar. Plaintiff Catherine, an
African American, does not dispute that his termination in 2019 followed a
physical confrontation with an African American customer or potential
customer.

                                         8
     Case 2:19-cv-13221-ILRL-MBN Document 20 Filed 03/16/21 Page 9 of 10



      Counsel for defendant bills at a rate of $250 per hour and

billed a total of 7.90 hours in preparing an opposition response

to   plaintiff’s    motion     for   reconsideration      and   a   motion   for

attorney’s fees; counsel is not seeking to recuperate costs and is

requesting only an award for his billable hours. Rec. Doc. 13-5.

The supportive fee statement shows hours and services expended by

date, description of services, hours, rate and fee for each task.

Id. While undisputed and reportedly kept as a contemporaneous

record    of   hours    and    services,    the    time   expended    opposing

reconsideration        needs   adjustment    for    reasonableness.          For

instance, 6.5 hours of legal research, drafting, completion, etc.

related to the opposition and fee matters involved straightforward

and, in large measure, work that replicated the product presented

in connection with supportive memoranda filed with the               motion to

dismiss and reply.        The one-half hour to electronically file the

opposition to reconsideration and the attorney fee motion should

have taken much less time to accomplish and appears to be more of

an administrative task. Based on the court’s review of noted

rationale and applicable law, a reasonable amount of time for noted

work would have been 3.5 hours plus .90 hours for other remaining

services found to be reasonable, for a cumulative total of 4.4

hours. The undisputed hourly rate is reasonable considering movant

counsel’s 7 years’ experience and the court’s knowledge of similar

rates in this District for similarly experienced attorneys.

                                       9
   Case 2:19-cv-13221-ILRL-MBN Document 20 Filed 03/16/21 Page 10 of 10



     Therefore, the sum of $1,100.00 constitutes a reasonable

attorney fee award in this matter.

     New Orleans, Louisiana this 15th day of March 2021




                                  ___________________________________
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                   10
